DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on May 18, 2020 and November 4, 2021 have been acknowledged. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Objections
Claim 17 is objected to because of the following informalities:  “an expert system that determines f a new maintenance-related code,” wherein there is a lone superfluous “f” recited.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the semantic content.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2-7 are rejected for the reasons set forth above.
Claim 8 recites the limitation "the semantic content.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-16 depend on claim 8 and do not cure the aforementioned deficiencies, and thus, claims 9-16 are rejected for the reasons set forth above.
Claim 17 recites the limitation "the semantic content.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 depend on claim 17 and do not cure the aforementioned deficiencies, and thus, claims 18-20 are rejected for the reasons set forth above.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “[a] method comprising: receiving a maintenance report for an item of modular industrial equipment, the maintenance report comprising a maintenance-related code, selected from a defined library of maintenance-related codes, and a free text field describing one of an observation of the item of modular equipment that is inconsistent with a defined specification and an action taken to repair or maintain the item of modular industrial equipment; extracting a plurality of features representing the semantic content of a free-text field, at least a portion of the plurality of features being extracted via a document embedding approach; and determining,…, a new maintenance-related code from the defined library of maintenance-related codes for the item of modular industrial equipment, from the plurality of features.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving a maintenance report for industrial equipment comprising a maintenance-related code and a free text field describing one of an observation or an action to repair or maintain the item equipment, extracting features of semantic content of a free-text field, and determining a new maintenance-related code for the equipment from the plurality of features.
As a whole, each of the limitations above manage the personal human behavior of the human persons entering free form description regarding the maintenance and performing maintenance actions according to maintenance codes and provide a set of rules to follow to manage the behavior of human users human maintenance persons based on the human behaviors of the human persons entering the free form text descriptions; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving a maintenance report for industrial equipment comprising a maintenance-related code and a free text field describing one of an observation or an action to repair or maintain the item equipment, extracting features of semantic content of a free-text field, and determining a new maintenance-related code for the equipment from the plurality of features could all be reasonably interpreted as a human mentally observing information maintenance report for industrial equipment, including the maintenance codes and text descriptions, a human mentally evaluating the information to extract features of semantic content of a free-text field, and human mentally evaluating and comparing the features to maintenance codes to determine a new maintenance code, which can be achieved mentally and/or with a pen and paper. Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “at an expert system” in claim 1, “[a] system comprising: a network interface,” “a feature extractor,” “an expert system,” and “a plurality of machine learning models,” in claim 8, and “[a] system comprising: a network interface,” “a feature extractor,” “an expert system,” “a first machine learning model,” and “a second machine learning model” in claim 17, “machine learning models” in claims 2, 4, 11, 13, 14, 15, 16, & 18, “bag of words” and “latent semantic indexing” in claim 4, and similarly claims 14, 15, & 19, and “support vector machine” in claims 3, 12, & 18;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-16, & 18-20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0052] (discussing the system implementing the invention may include a personal computer, a laptop computer, etc.). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-16, & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-11, 13, 17, 18, & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gardiner, et al. (US 20210042708 A1), hereinafter Gardiner.
Regarding claim 1, Gardiner discloses a method comprising: 
receiving a maintenance report for an item of modular industrial equipment, the maintenance report comprising a maintenance-related code, selected from a defined library of maintenance-related codes, and a free text field describing one of an observation of the item of modular equipment that is inconsistent with a defined specification and an action taken to repair or maintain the item of modular industrial equipment ([0162], [0165], [0175]-[0182], appointment booking uses Service Concierge (SC) devices a customer visits a website to book service on a vehicle, and SC asks the customer if they want maintenance performed or if it is a concern, wherein if Customer Selects Maintenance, SC proposes service packages or items as recommended by manufacturer, SC allows the customer to select maintenance items, e.g. oil change, tires or full service packages including service plans (i.e. maintenance related code from a defined library), and SC asks the customer if there are any other concerns, and [0188]-[0197], SC attempts to initially understand the concern by SC lists a selection of concern types, Customer selects a concern type (i.e. maintenance related code from a defined library), and SC asks the customer to describe the issue, and Customer describes the issue using their own natural language (i.e. a free text field describing an observation of the item of modular equipment that is inconsistent with a defined specification), [0022], the concerns are issues of concern for the consumer regarding the vehicle based on the consumer's description of the problem, [0810], [0813], concern types are vehicle problems, with symptoms including fluid leaking from the engine, rattling sound on the windscreen, etc.); 
extracting a plurality of features representing the semantic content of a free-text field, at least a portion of the plurality of features being extracted via a document embedding approach ([0198], SC utilizes using SC Understand AI module and attempts to understand the customer's intent and description of the issue, [0726], [0810], [0812], Understand AI (UAI) hosted on Service Concierge device performs topic analysis of the textual data using text processing algorithms including Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) tools such as Stanford NER and structured information extraction services such as DBpedia Spotlight to derive hidden topics in textual data (i.e. extract a plurality of features representing the semantic content) to obtain concern types from their natural language/the free text corresponding to one or more descriptions of at least one vehicle's problems (i.e. from a free text field)); and 
determining, at an expert system, a new maintenance-related code from the defined library of maintenance-related codes for the item of modular industrial equipment, from the plurality of features ([0206], SC automatically writes one or more line items in repair order using concern type selected and correlated with relevant operation codes along with customer's statement objective—consisting of the SC's questions and customer's answers, description of the concerns, [0726], [0810], [0812], Understand AI (UAI) hosted on Service Concierge device derives hidden topics in textual data (i.e. from the plurality of features) to detect concern types (i.e. determine new maintenance related codes from the defined library) from their natural language/the free text corresponding to one or more descriptions of at least one vehicle's problems).
Regarding claim 2, Gardiner discloses the method of claim 1 (as above), wherein the expert system comprises a plurality of machine learning models, each of the machine learning models having an associated feature set that is a proper subset of the plurality of features and a model infrastructure selected from a set of model infrastructures ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) tools to derive Concern types, and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by applying lexicon based supervised classifiers such as Support Vector Machine (SVM)).
Regarding claim 6, Gardiner discloses the method of claim 1 (as above), further applying at least one preprocessing technique to prepare a preprocessed text from the free-text field, wherein a first subset of the plurality of features are extracted from the preprocessed text and a second subset of the plurality of features are extracted directly from the free-text field  ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problems (i.e. second subset of features extracted directly from freeform text), and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by pre-processing steps such as stop-word removal, tokenization etc. and then applying lexicon based supervised classifiers such as Support Vector Machine (SVM) (i.e. first subset of features extracted from preprocessed text)).
Regarding claim 7, Gardiner discloses the method of claim 1 (as above), wherein the item of modular industrial equipment is an aircraft and the defined library of maintenance-related codes is one of a set of maintenance-related codes associated with the aircraft ([0059], wherein said vehicles include at least one or more of a group consisting of automobiles, trucks, motorcycles, aircraft, and spacecraft and wherein said group can also be a fleet of said vehicles, [0205]-[0206], Final Repair Order line item—this is the report issued for the service/repair process of the concern in question, wherein the SC automatically writes one or more line items in repair order using concern type selected and correlated with relevant operation codes).
Regarding claim 8, Gardiner discloses a system comprising: 
a network interface that receives a maintenance report for an item of modular industrial equipment, the maintenance report comprising a maintenance-related code, selected from a defined library of maintenance-related codes, and a free text field describing one of an observation of the item of modular equipment that is inconsistent with a defined specification and an action taken to repair or maintain the item of modular industrial equipment ([0162], [0165], [0175]-[0182], appointment booking uses Service Concierge (SC) devices a customer visits a website to book service on a vehicle, and SC asks the customer if they want maintenance performed or if it is a concern, wherein if Customer Selects Maintenance, SC proposes service packages or items as recommended by manufacturer, SC allows the customer to select maintenance items, e.g. oil change, tires or full service packages including service plans (i.e. maintenance related code from a defined library), and SC asks the customer if there are any other concerns, and [0188]-[0197], SC attempts to initially understand the concern by SC lists a selection of concern types, Customer selects a concern type (i.e. maintenance related code from a defined library), and SC asks the customer to describe the issue, and Customer describes the issue using their own natural language (i.e. a free text field describing an observation of the item of modular equipment that is inconsistent with a defined specification), [0022], the concerns are issues of concern for the consumer regarding the vehicle based on the consumer's description of the problem, [0810], [0813], concern types are vehicle problems, with symptoms including fluid leaking from the engine, rattling sound on the windscreen, etc.);
a feature extractor that extracts a plurality of features representing the semantic content of a free-text field ([0198], SC utilizes using SC Understand AI module and attempts to understand the customer's intent and description of the issue, [0726], [0810], [0812], Understand AI (UAI) hosted on Service Concierge device performs topic analysis of the textual data using text processing algorithms including Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) tools such as Stanford NER and structured information extraction services such as DBpedia Spotlight to derive hidden topics in textual data (i.e. extract a plurality of features representing the semantic content) to obtain concern types from their natural language/the free text corresponding to one or more descriptions of at least one vehicle's problems (i.e. from a free text field)); and 
an expert system that determines a new maintenance-related code from the defined library of maintenance-related codes for the item of modular industrial equipment, from the plurality of features ([0206], SC automatically writes one or more line items in repair order using concern type selected and correlated with relevant operation codes along with customer's statement objective—consisting of the SC's questions and customer's answers, description of the concerns, [0726], [0810], [0812], Understand AI (UAI) hosted on Service Concierge device derives hidden topics in textual data (i.e. from the plurality of features) to detect concern types (i.e. determine new maintenance related codes from the defined library) from their natural language/the free text corresponding to one or more descriptions of at least one vehicle's problems), the expert system comprising a plurality of machine learning models, each of the machine learning models having an associated feature set that is a proper subset of the plurality of features and a model infrastructure selected from a set of model infrastructures ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) tools to derive Concern types, and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by applying lexicon based supervised classifiers such as Support Vector Machine (SVM)).
Regarding claim 9, Gardiner discloses the system of claim 8 (as above), wherein at least a portion of the plurality of features are extracted via a document embedding approach ([0162], [0175]-[0182], [0186]-[0195],  the customer(s) visits website where they can easily book a service using embedded features on the website, wherein  SC asks the customer to select the concern type, SC asks the customer to describe the issue, and Customer describes the issue using their own natural language, [0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problem (i.e. extracted via document embedding approach)).
Regarding claim 10, Gardiner discloses the system of claim 8 (as above), further comprising a text preprocessor that applies at least one preprocessing technique to prepare a preprocessed text field from the free-text field, the feature extractor extracting a first set of the plurality of features from the preprocessed text and extracting a second set of the plurality of features directly from the free-text field  ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problems (i.e. second subset of features extracted directly from freeform text), and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by pre-processing steps such as stop-word removal, tokenization etc. and then applying lexicon based supervised classifiers such as Support Vector Machine (SVM) (i.e. first subset of features extracted from preprocessed text)).
Regarding claim 11, Gardiner discloses the system of claim 10 (as above), wherein a first proper subset of the plurality of features associated with a first machine learning model of the plurality of machine learning models includes only features from the first set of the plurality of features, and a second proper subset of the plurality of features associated with a second machine learning model of the plurality of machine learning models includes only features from the second set of the plurality of features  ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problems (i.e. second machine learning includes only the second subset of features extracted directly from freeform text), and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by pre-processing steps such as stop-word removal, tokenization etc. and then applying lexicon based supervised classifiers such as Support Vector Machine (SVM) (i.e. first machine learning includes only the first subset of features extracted from preprocessed text)).
Regarding claim 13, Gardiner discloses the system of claim 8 (as above), wherein a first machine learning model has a model infrastructure utilizing a first pattern recognition algorithm with a first set of hyperparameters and a second machine learning model has a model infrastructure utilizing the first pattern recognition algorithm with a second set of hyperparameters ([0122]-[0124], the SC devices provide ad-hoc, real-time predictions on each vehicle service visit as an appointment or repair orders are generated, wherein probability models are automatically enhanced by the outcomes of each next repair order transaction, machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed based on performance of predictive algorithms which SC determines by assessing prediction accuracy scores, e.g., the five (5) services are recommended with the highest probabilities of the need and request being assigned to each of the services, [0124], [0113], wherein the probability models are further automatically enhanced by the outcomes of each next repair order transaction, and domain knowledge provided by subject matter experts is used to set hyperparameter values of Bayesian graphical models in order to derive probabilities).
Regarding claim 17, Gardiner discloses a system comprising: 
a network interface that receives a maintenance report for an aircraft, the maintenance report comprising a maintenance-related code and a free text field describing one of an observation of the item of modular equipment that is inconsistent with a defined specification and an action taken to repair or maintain the item of modular industrial equipment ([0162], [0165], [0175]-[0182], appointment booking uses Service Concierge (SC) devices a customer visits a website to book service on a vehicle, and SC asks the customer if they want maintenance performed or if it is a concern, wherein if Customer Selects Maintenance, SC proposes service packages or items as recommended by manufacturer, SC allows the customer to select maintenance items, e.g. oil change, tires or full service packages including service plans (i.e. maintenance related code from a defined library), and SC asks the customer if there are any other concerns, and [0188]-[0197], SC attempts to initially understand the concern by SC lists a selection of concern types, Customer selects a concern type (i.e. maintenance related code from a defined library), and SC asks the customer to describe the issue, and Customer describes the issue using their own natural language (i.e. a free text field describing an observation of the item of modular equipment that is inconsistent with a defined specification), [0022], the concerns are issues of concern for the consumer regarding the vehicle based on the consumer's description of the problem, [0810], [0813], concern types are vehicle problems, with symptoms including fluid leaking from the engine, rattling sound on the windscreen, etc.); 
a feature extractor that extracts a plurality of features representing the semantic content of a free-text field, at least a portion of the plurality of features being extracted via a document embedding approach ([0198], SC utilizes using SC Understand AI module and attempts to understand the customer's intent and description of the issue, [0726], [0810], [0812], Understand AI (UAI) hosted on Service Concierge device performs topic analysis of the textual data using text processing algorithms including Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) tools such as Stanford NER and structured information extraction services such as DBpedia Spotlight to derive hidden topics in textual data (i.e. extract a plurality of features representing the semantic content) to obtain concern types from their natural language/the free text corresponding to one or more descriptions of at least one vehicle's problems (i.e. from a free text field)); and 
an expert system that determines f a new maintenance-related code for the maintenance report from the plurality of features ([0206], SC automatically writes one or more line items in repair order using concern type selected and correlated with relevant operation codes along with customer's statement objective—consisting of the SC's questions and customer's answers, description of the concerns, [0726], [0810], [0812], Understand AI (UAI) hosted on Service Concierge device derives hidden topics in textual data (i.e. from the plurality of features) to detect concern types (i.e. determine new maintenance related codes from the defined library) from their natural language/the free text corresponding to one or more descriptions of at least one vehicle's problems), the expert system comprising: 
a first machine learning model, that uses a first proper subset of the plurality of features to determine if the maintenance-related code associated with the maintenance report should be assigned as a first code represented by the first machine learning model; and 
a second machine learning model, that uses a second proper subset of the plurality of features to determine if the maintenance-related code associated with the maintenance report should be assigned as a second code represented by the second machine learning model, wherein the first proper subset of the plurality of features is different from the second proper of the plurality of features  ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problems (i.e. first machine learning uses a first subset of features), and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by pre-processing steps such as stop-word removal, tokenization etc. and then applying lexicon based supervised classifiers such as Support Vector Machine (SVM) (i.e. second machine learning uses a second subset features different from the first), [0726]-[0727], Understand AI (UAI) hosted on Service Concierge device performs topic analysis of the textual data using text processing algorithms to derive hidden topics in textual data to obtain concern types, and a combination of concern types are identified (i.e. determine if a first and second maintenance related code should be assigned as a second code)).
Regarding claim 18, Gardiner discloses the system of claim 17 (as above), wherein the first machine learning model utilizing one of a linear support vector machine, a naive Bayes classifier, a random forest classifier, and a logistic regression model and the second machine learning model utilizes an other of the linear support vector machine, the naive Bayes classifier, the random forest classifier, and the logistic regression model ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) tools to derive Concern types, and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by applying lexicon based supervised classifiers such as Support Vector Machine (SVM), [0122]-[0124], the SC devices provide ad-hoc, real-time predictions on each vehicle service visit as an appointment or repair orders are generated, wherein probability models are automatically enhanced by the outcomes of each next repair order transaction, machine learning including neural networks and random forests are all employed to derive predictive probability, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed based on performance of predictive algorithms which SC determines by assessing prediction accuracy scores, e.g., the five (5) services are recommended with the highest probabilities of the need and request being assigned to each of the services).
Regarding claim 20, Gardiner discloses the system of claim 17 (as above), further comprising a text preprocessor that applies at least one preprocessing technique to prepare a preprocessed text field from the free-text field, the feature extractor preparing the first proper subset of the plurality of features using the free-text field and preparing the second proper subset of features from the preprocessed text field  ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problems (i.e. first subset of features extracted directly from freeform text), and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by pre-processing steps such as stop-word removal, tokenization etc. and then applying lexicon based supervised classifiers such as Support Vector Machine (SVM) (i.e. second subset of features extracted from preprocessed text)).

	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12, 14-16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner, et al. (US 20210042708 A1), hereinafter Gardiner, in view of Inamdar, et al. (US 20210097472 A1), hereinafter Inamdar.
Regarding claim 3, Gardiner discloses the method of claim 2 (as above). Further, while  Gardiner discloses all of the above, and wherein the set of model infrastructures includes at least a first infrastructure utilizing a linear support vector machine, a second infrastructure …, a third infrastructure utilizing a random forest classifier, and a fourth infrastructure … ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) tools to derive Concern types, and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by applying lexicon based supervised classifiers such as Support Vector Machine (SVM), [0122]-[0124], the SC devices provide ad-hoc, real-time predictions on each vehicle service visit as an appointment or repair orders are generated, wherein probability models are automatically enhanced by the outcomes of each next repair order transaction, machine learning including neural networks and random forests are all employed to derive predictive probability, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed based on performance of predictive algorithms which SC determines by assessing prediction accuracy scores, e.g., the five (5) services are recommended with the highest probabilities of the need and request being assigned to each of the services), Gardiner does not necessarily appear to disclose the remaining elements from the following limitation, which however, are taught by Inamdar.
Inamdar teaches wherein the set of model infrastructures includes at least a first infrastructure utilizing a linear support vector machine, a second infrastructure utilizing a naive Bayes classifier, a third infrastructure utilizing a random forest classifier, and a fourth infrastructure utilizing a logistic regression model ([0070]-[0073], [0075]-[0076], an extractor extracted from a document and ML model 144 can be programmed to use the extracted features to classify novel candidate documents, wherein any of a variety of techniques can be utilized for the models, including support vector machines (SVM), regression models, include logistic regressions, rule based models, including a random forest classifier, wherein the support vector machine (SVM) classifier uses a plurality of functions, hyperplanes, to conceptually divide boundaries in the N-dimensional feature space,  [0127], [0132], the generated features can be provided to a machine learning model to generate a score for each of the subset of the plurality of candidate documents to rank the documents, wherein the machine learning model can include one or more of a support vector machine, naïve Bayes classification, a random forest classifier).
Gardiner and Inamdar are analogous fields of invention because both address the problem of classifying features of textual information by applying natural language processing and machine learning techniques. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Gardiner the ability for the set of model infrastructures to include at least a linear support vector machine, a naive Bayes classifier, a random forest classifier, and a logistic regression model as taught by Inamdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the set of model infrastructures including a linear support vector machine, a naive Bayes classifier, a random forest classifier, and a logistic regression model, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Gardiner with the aforementioned teachings of Inamdar in order to produce the added benefit of improving the classification of features of documents and providing the best matching results in response to a request. [0018], [0024], [0052], [0093]. 
Regarding claim 4, Gardiner discloses the method of claim 2 (as above). Further, while  Gardiner discloses all of the above, and wherein the plurality of features includes a first set of features derived using the document embedding approach, …, and the associated feature set for each of the plurality of machine learning models excludes one of the first set of features, the second set of features, the third set of features, the fourth set of features, and the fifth set of features ([0162], [0175]-[0182], [0186]-[0195],  the customer(s) visits website where they can easily book a service using embedded features on the website, wherein  SC asks the customer to select the concern type, SC asks the customer to describe the issue, and Customer describes the issue using their own natural language, [0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problem (i.e. extracted via document embedding approach)), Gardiner does not necessarily appear to disclose the remaining elements from the following limitation, which however, are taught by Inamdar.
Inamdar teaches wherein the plurality of features includes a first set of features derived using the document embedding approach, a second set of features derived using bag of words with normalized count frequency, a third set of features derived using bag of words with term frequency - inverse document frequency, a fourth set of features derived using latent semantic indexing with normalized count frequency, and a fifth set of features derived using latent semantic indexing with term frequency - inverse document frequency, and the associated feature set for each of the plurality of machine learning models excludes one of the first set of features, the second set of features, the third set of features, the fourth set of features, and the fifth set of features ([0125], [0130], at least one feature can be derived for each of the subset of the plurality of documents from a first vectorized representation of content from the candidate document and/or the objective document via a first natural language processing technique, such as document embedding, latent semantic indexing, or bag of words, (i.e. the features can be derived via at least one NPL technique of document embedding, latent semantic indexing, or bag of words), [0065], the features generated at the feature generator 145 can include distance metrics calculated for vectors generated via multiple natural language processing models, such as latent sematic indexing, bag-of-words  (i.e. the features can be derived via multiple NPL techniques), [0034], the indexer 120 can be programmed to apply any of a number of natural language processing (NLP) techniques to reduce the document to a vector of numerical values (i.e. the features can be derived via any number of NPL techniques), wherein in an example, the indexer 120 can apply a bag-of-words, and features can be weighted using term frequency-inverse document frequency (tf-idf), such that terms that occur relatively infrequently across the document are accorded more weight per occurrence than more common terms, [0057], vectorized representations could be a vector of normalized word frequencies generated via a bag-of-words approach, for example, from the document).
Gardiner and Inamdar are analogous fields of invention because both address the problem of classifying features of textual information by applying natural language processing and machine learning techniques. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Gardiner the ability for the plurality of features to include a first set of features derived using the document embedding approach, a second set of features derived using bag of words with normalized count frequency, a third set of features derived using bag of words with term frequency - inverse document frequency, a fourth set of features derived using latent semantic indexing with normalized count frequency, and a fifth set of features derived using latent semantic indexing with term frequency - inverse document frequency, and the associated feature set for each of the plurality of machine learning models excludes one of the sets of features as taught by Inamdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the set of the plurality of features including a first set of features derived using the document embedding approach, a second set of features derived using bag of words with normalized count frequency, a third set of features derived using bag of words with term frequency - inverse document frequency, a fourth set of features derived using latent semantic indexing with normalized count frequency, and a fifth set of features derived using latent semantic indexing with term frequency - inverse document frequency, and the associated feature set for each of the plurality of machine learning models excluding one of the sets of features, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Gardiner with the aforementioned teachings of Inamdar in order to produce the added benefit of improving the classification of features of documents and providing the best matching results in response to a request. [0018], [0024], [0052], [0093]. 
Regarding claim 5, the combined teachings of Gardiner and Inamdar teaches the method of claim 4 (as above). Further, while  Gardiner discloses all of the above, and wherein the associated feature set for each of the plurality of machine learning models consists of one of the first set of features, the second set of features, the third set of features, the fourth set of features, and the fifth set of features ([0162], [0175]-[0182], [0186]-[0195],  the customer(s) visits website where they can easily book a service using embedded features on the website, wherein  SC asks the customer to select the concern type, SC asks the customer to describe the issue, and Customer describes the issue using their own natural language, [0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problem (i.e. extracted via document embedding approach)), Inamdar also teaches this feature.
Inamdar teaches wherein the associated feature set for each of the plurality of machine learning models consists of one of the first set of features, the second set of features, the third set of features, the fourth set of features, and the fifth set of features  ([0127], a machine learning model can be applied to the feature vector to generate a score for each of the subset of the plurality of candidate documents, [0125], [0130], at least one feature can be derived for each of the subset of the plurality of documents from a first vectorized representation of content from the candidate document and/or the objective document via a first natural language processing technique, such as document embedding, latent semantic indexing, or bag of words, (i.e. the features can be derived via at least one NPL technique of document embedding, latent semantic indexing, or bag of words), [0065], the features generated at the feature generator 145 can include distance metrics calculated for vectors generated via multiple natural language processing models, such as latent sematic indexing, bag-of-words  (i.e. the features can be derived via multiple NPL techniques), [0034], the indexer 120 can be programmed to apply any of a number of natural language processing (NLP) techniques to reduce the document to a vector of numerical values (i.e. the features can be derived via any number of NPL techniques), wherein in an example, the indexer 120 can apply a bag-of-words, and features can be weighted using term frequency-inverse document frequency (tf-idf), such that terms that occur relatively infrequently across the document are accorded more weight per occurrence than more common terms, [0057], vectorized representations could be a vector of normalized word frequencies generated via a bag-of-words approach, for example, from the document).
Gardiner and Inamdar are analogous fields of invention because both address the problem of classifying features of textual information by applying natural language processing and machine learning techniques. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Gardiner the ability for the associated feature set for each of the plurality of machine learning models to consists of one of the first set of features, the second set of features, the third set of features, the fourth set of features, and the fifth set of features as taught by Inamdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the associated feature set for each of the plurality of machine learning models consisting of one of the first set of features, the second set of features, the third set of features, the fourth set of features, and the fifth set of features, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Gardiner with the aforementioned teachings of Inamdar in order to produce the added benefit of improving the classification of features of documents and providing the best matching results in response to a request. [0018], [0024], [0052], [0093]. 
Regarding claim 12, Gardiner discloses the system of claim 8 (as above). Further, while  Gardiner discloses all of the above, and wherein the set of model infrastructures includes at least a first infrastructure utilizing a linear support vector machine, a second infrastructure …, a third infrastructure utilizing a random forest classifier, and a fourth infrastructure … ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) tools to derive Concern types, and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by applying lexicon based supervised classifiers such as Support Vector Machine (SVM), [0122]-[0124], the SC devices provide ad-hoc, real-time predictions on each vehicle service visit as an appointment or repair orders are generated, wherein probability models are automatically enhanced by the outcomes of each next repair order transaction, machine learning including neural networks and random forests are all employed to derive predictive probability, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed based on performance of predictive algorithms which SC determines by assessing prediction accuracy scores, e.g., the five (5) services are recommended with the highest probabilities of the need and request being assigned to each of the services), Gardiner does not necessarily appear to disclose the remaining elements from the following limitation, which however, are taught by Inamdar.
Inamdar teaches wherein the set of model infrastructures includes at least a first infrastructure utilizing a linear support vector machine, a second infrastructure utilizing a naive Bayes classifier, a third infrastructure utilizing a random forest classifier, and a fourth infrastructure utilizing a logistic regression model ([0070]-[0073], [0075]-[0076], an extractor extracted from a document and ML model 144 can be programmed to use the extracted features to classify novel candidate documents, wherein any of a variety of techniques can be utilized for the models, including support vector machines (SVM), regression models, include logistic regressions, rule based models, including a random forest classifier, wherein the support vector machine (SVM) classifier uses a plurality of functions, hyperplanes, to conceptually divide boundaries in the N-dimensional feature space,  [0127], [0132], the generated features can be provided to a machine learning model to generate a score for each of the subset of the plurality of candidate documents to rank the documents, wherein the machine learning model can include one or more of a support vector machine, naïve Bayes classification, a random forest classifier).
Gardiner and Inamdar are analogous fields of invention because both address the problem of classifying features of textual information by applying natural language processing and machine learning techniques. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Gardiner the ability for the set of model infrastructures to include at least a linear support vector machine, a naive Bayes classifier, a random forest classifier, and a logistic regression model as taught by Inamdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the set of model infrastructures including a linear support vector machine, a naive Bayes classifier, a random forest classifier, and a logistic regression model, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Gardiner with the aforementioned teachings of Inamdar in order to produce the added benefit of improving the classification of features of documents and providing the best matching results in response to a request. [0018], [0024], [0052], [0093]. 
Regarding claim 14, Gardiner discloses the system of claim 8 (as above). Further, while  Gardiner discloses all of the above, and wherein the plurality of features includes a first set of features derived using the document embedding approach, …, and the associated feature set for each of the plurality of machine learning models excludes one of the first set of features, the second set of features, the third set of features, the fourth set of features, and the fifth set of features ([0162], [0175]-[0182], [0186]-[0195],  the customer(s) visits website where they can easily book a service using embedded features on the website, wherein  SC asks the customer to select the concern type, SC asks the customer to describe the issue, and Customer describes the issue using their own natural language, [0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problem (i.e. extracted via document embedding approach)), Gardiner does not necessarily appear to disclose the remaining elements from the following limitation, which however, are taught by Inamdar.
Inamdar teaches wherein the plurality of features includes a first set of features derived using the document embedding approach, a second set of features derived using bag of words with normalized count frequency, a third set of features derived using bag of words with term frequency - inverse document frequency, a fourth set of features derived using latent semantic indexing with normalized count frequency, and a fifth set of features derived using latent semantic indexing with term frequency - inverse document frequency, and the associated feature set for each of the plurality of machine learning models excludes one of the first set of features, the second set of features, the third set of features, the fourth set of features, and the fifth set of features ([0125], [0130], at least one feature can be derived for each of the subset of the plurality of documents from a first vectorized representation of content from the candidate document and/or the objective document via a first natural language processing technique, such as document embedding, latent semantic indexing, or bag of words, (i.e. the features can be derived via at least one NPL technique of document embedding, latent semantic indexing, or bag of words), [0065], the features generated at the feature generator 145 can include distance metrics calculated for vectors generated via multiple natural language processing models, such as latent sematic indexing, bag-of-words  (i.e. the features can be derived via multiple NPL techniques), [0034], the indexer 120 can be programmed to apply any of a number of natural language processing (NLP) techniques to reduce the document to a vector of numerical values (i.e. the features can be derived via any number of NPL techniques), wherein in an example, the indexer 120 can apply a bag-of-words, and features can be weighted using term frequency-inverse document frequency (tf-idf), such that terms that occur relatively infrequently across the document are accorded more weight per occurrence than more common terms, [0057], vectorized representations could be a vector of normalized word frequencies generated via a bag-of-words approach, for example, from the document).
Gardiner and Inamdar are analogous fields of invention because both address the problem of classifying features of textual information by applying natural language processing and machine learning techniques. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Gardiner the ability for the plurality of features to include a first set of features derived using the document embedding approach, a second set of features derived using bag of words with normalized count frequency, a third set of features derived using bag of words with term frequency - inverse document frequency, a fourth set of features derived using latent semantic indexing with normalized count frequency, and a fifth set of features derived using latent semantic indexing with term frequency - inverse document frequency, and the associated feature set for each of the plurality of machine learning models excludes one of the sets of features as taught by Inamdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the set of the plurality of features including a first set of features derived using the document embedding approach, a second set of features derived using bag of words with normalized count frequency, a third set of features derived using bag of words with term frequency - inverse document frequency, a fourth set of features derived using latent semantic indexing with normalized count frequency, and a fifth set of features derived using latent semantic indexing with term frequency - inverse document frequency, and the associated feature set for each of the plurality of machine learning models excluding one of the sets of features, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Gardiner with the aforementioned teachings of Inamdar in order to produce the added benefit of improving the classification of features of documents and providing the best matching results in response to a request. [0018], [0024], [0052], [0093]. 
Regarding claim 15, Gardiner discloses the system of claim 8 (as above). Further, while  Gardiner discloses all of the above, and further comprising a text preprocessor that applies at least one preprocessing technique to prepare a preprocessed text field from the free-text field, the feature extractor extracting a first set of the plurality of features from the preprocessed text and extracting a second set of the plurality of features directly from the free-text field ([0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problems (i.e. second subset of features extracted directly from freeform text), and further, sentiment analysis of the free text is performed to infer the sentiments of the consumer by pre-processing steps such as stop-word removal, tokenization etc. (i.e. a text preprocessor that applies at least one preprocessing technique to prepare text from free-text) and then applying lexicon based supervised classifiers such as Support Vector Machine (SVM) (i.e. first subset of features extracted from preprocessed text)), such that the plurality of features includes a first set of features derived using the document embedding approach on the preprocessed text, a second set of features derived using … the preprocessed text, a third set of features derived using … the preprocessed text, a fourth set of features derived using … the  preprocessed text, a fifth set of features derived using … the preprocessed text, a sixth set of features derived using the document embedding approach directly on the free-text field, a seventh set of features derived … directly on the free-text field, an eighth set of features derived … directly on the free-text field, a ninth set of features derived … directly on the free-text field, and a tenth set of features derived … directly on the free-text field, the associated feature set for each of the plurality of machine learning models excludes one of the first set of features, the second set of features, the third set of features, the fourth set of features, the fifth set of features, the sixth set of features, the seventh set of features, the eighth set of features, the ninth set of features, and the tenth set of features ([0162], [0175]-[0182], [0186]-[0195],  the customer(s) visits website where they can easily book a service using embedded features on the website, wherein  SC asks the customer to select the concern type, SC asks the customer to describe the issue, and Customer describes the issue using their own natural language (i.e. extracted via document embedding approach), [0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problem), Gardiner does not necessarily appear to disclose the remaining elements from the following limitation, which however, are taught by Inamdar.
Inamdar teaches the plurality of features includes a first set of features derived using the document embedding approach …, a second set of features derived using bag of words with normalized count frequency …, a third set of features derived using bag of words with term frequency - inverse document frequency …, a fourth set of features derived using latent semantic indexing with normalized count frequency …, a fifth set of features derived using latent semantic indexing with term frequency - inverse document frequency ..., a sixth set of features derived using the document embedding approach directly on the free-text field, a seventh set of features derived using bag of words with normalized count frequency directly on the free-text field, an eighth set of features derived using bag of words with term frequency - inverse document frequency directly on the free-text field, a ninth set of features derived using latent semantic indexing with normalized count frequency directly on the free-text field, and a tenth set of features derived using latent semantic indexing with term frequency - inverse document frequency directly on the free-text field, the associated feature set for each of the plurality of machine learning models excludes one of the first set of features, the second set of features, the third set of features, the fourth set of features, the fifth set of features, the sixth set of features, the seventh set of features, the eighth set of features, the ninth set of features, and the tenth set of features ([0125], [0130], at least one feature can be derived for each of the subset of the plurality of documents from a first vectorized representation of content from the candidate document and/or the objective document via a first natural language processing technique, such as document embedding, latent semantic indexing, or bag of words, (i.e. the features can be derived via at least one NPL technique of document embedding, latent semantic indexing, or bag of words), [0065], the features generated at the feature generator 145 can include distance metrics calculated for vectors generated via multiple natural language processing models, such as latent sematic indexing, bag-of-words  (i.e. the features can be derived via multiple NPL techniques), [0034], the indexer 120 can be programmed to apply any of a number of natural language processing (NLP) techniques to reduce the document to a vector of numerical values (i.e. the features can be derived via any number of NPL techniques), wherein in an example, the indexer 120 can apply a bag-of-words, and features can be weighted using term frequency-inverse document frequency (tf-idf), such that terms that occur relatively infrequently across the document are accorded more weight per occurrence than more common terms, [0057], vectorized representations could be a vector of normalized word frequencies generated via a bag-of-words approach, for example, from the document, [0015], wherein a candidate document includes a resume, project description, job application, or bio, corporate website or a set of bios or resumes for relevant employees, contracts, positions or jobs, or job requisition or a less formal free-text description of the requirements and responsibilities for the job or position (i.e. directly from free form text).
Gardiner and Inamdar are analogous fields of invention because both address the problem of classifying features of textual information by applying natural language processing and machine learning techniques. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Gardiner the ability for the plurality of features to include a first set of features derived using the document embedding approach, a second set of features derived using bag of words with normalized count frequency, a third set of features derived using bag of words with term frequency - inverse document frequency, a fourth set of features derived using latent semantic indexing with normalized count frequency, a fifth set of features derived using latent semantic indexing with term frequency - inverse document frequency, a sixth set of features derived using the document embedding approach directly on the free-text field, a seventh set of features derived using bag of words with normalized count frequency directly on the free-text field, an eighth set of features derived using bag of words with term frequency - inverse document frequency directly on the free-text field, a ninth set of features derived using latent semantic indexing with normalized count frequency directly on the free-text field, and a tenth set of features derived using latent semantic indexing with term frequency - inverse document frequency directly on the free-text field, and the associated feature set for each of the plurality of machine learning models excludes one of the sets of features, as taught by Inamdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the set of the plurality of features including a first set of features derived using the document embedding approach on the preprocessed text, a second set of features derived using bag of words with normalized count frequency on the preprocessed text, a third set of features derived using bag of words with term frequency - inverse document frequency on the preprocessed text, a fourth set of features derived using latent semantic indexing with normalized count frequency on the preprocessed text, a fifth set of features derived using latent semantic indexing with term frequency - inverse document frequency on the preprocessed text, a sixth set of features derived using the document embedding approach directly on the free-text field, a seventh set of features derived using bag of words with normalized count frequency directly on the free-text field, an eighth set of features derived using bag of words with term frequency - inverse document frequency directly on the free-text field, a ninth set of features derived using latent semantic indexing with normalized count frequency directly on the free-text field, and a tenth set of features derived using latent semantic indexing with term frequency - inverse document frequency directly on the free-text field, and the associated feature set for each of the plurality of machine learning models excluding one of the sets of features, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Gardiner with the aforementioned teachings of Inamdar in order to produce the added benefit of improving the classification of features of documents and providing the best matching results in response to a request. [0018], [0024], [0052], [0093]. 
Regarding claim 16, the combined teachings of Gardiner and Inamdar teaches the system of claim 15 (as above). Further, while  Gardiner discloses all of the above, and wherein the associated feature set for each of the plurality of machine learning models consists of one of the first set of features, the second set of features, the third set of features, the fourth set of features, the fifth set of features, the sixth set of features, the seventh set of features, the eighth set of features, the ninth set of features, and the tenth set of features ([0162], [0175]-[0182], [0186]-[0195],  the customer(s) visits website where they can easily book a service using embedded features on the website, wherein  SC asks the customer to select the concern type, SC asks the customer to describe the issue, and Customer describes the issue using their own natural language, [0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text corresponding to one or more descriptions of at least one vehicle's problem (i.e. extracted via document embedding approach)), Inamdar also teaches this feature.
Inamdar teaches wherein the associated feature set for each of the plurality of machine learning models consists of one of the first set of features, the second set of features, the third set of features, the fourth set of features, the fifth set of features, the sixth set of features, the seventh set of features, the eighth set of features, the ninth set of features, and the tenth set of features  ([0127], a machine learning model can be applied to the feature vector to generate a score for each of the subset of the plurality of candidate documents, [0125], [0130], at least one feature can be derived for each of the subset of the plurality of documents from a first vectorized representation of content from the candidate document and/or the objective document via a first natural language processing technique, such as document embedding, latent semantic indexing, or bag of words, (i.e. the features can be derived via at least one NPL technique of document embedding, latent semantic indexing, or bag of words), [0065], the features generated at the feature generator 145 can include distance metrics calculated for vectors generated via multiple natural language processing models, such as latent sematic indexing, bag-of-words  (i.e. the features can be derived via multiple NPL techniques), [0034], the indexer 120 can be programmed to apply any of a number of natural language processing (NLP) techniques to reduce the document to a vector of numerical values (i.e. the features can be derived via any number of NPL techniques), wherein in an example, the indexer 120 can apply a bag-of-words, and features can be weighted using term frequency-inverse document frequency (tf-idf), such that terms that occur relatively infrequently across the document are accorded more weight per occurrence than more common terms, [0057], vectorized representations could be a vector of normalized word frequencies generated via a bag-of-words approach, for example, from the document).
Gardiner and Inamdar are analogous fields of invention because both address the problem of classifying features of textual information by applying natural language processing and machine learning techniques. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Gardiner the ability for the associated feature set for each of the plurality of machine learning models to consists of one of the first set of features, the second set of features, the third set of features, the fourth set of features, the fifth set of features, the sixth set of features, the seventh set of features, the eighth set of features, the ninth set of features, and the tenth set of features as taught by Inamdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the associated feature set for each of the plurality of machine learning models consisting of one of the first set of features, the second set of features, the third set of features, the fourth set of features, the fifth set of features, the sixth set of features, the seventh set of features, the eighth set of features, the ninth set of features, and the tenth set of features, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Gardiner with the aforementioned teachings of Inamdar in order to produce the added benefit of improving the classification of features of documents and providing the best matching results in response to a request. [0018], [0024], [0052], [0093]. 
Regarding claim 19, Gardiner discloses the system of claim 17 (as above). Further, while  Gardiner discloses all of the above, and wherein the first proper subset of the plurality of features includes only features derived using the document embedding approach and the second proper subset of the plurality of features includes only features derived using …  ([0162], [0175]-[0182], [0186]-[0195],  the customer(s) visits website where they can easily book a service using embedded features on the website  (i.e. extracted via document embedding approach), wherein  SC asks the customer to select the concern type, and Customer describes the issue using their own natural language, [0812], Service Concierge Understand AI module analyzes text corresponding to the issues described by a vehicle consumer to derive Concern types by utilizing textual topic analysis models such as Latent Dirichlet Allocation (LDA), Explicit Semantic Analysis (ESA), and Named Entity Recognition (NER) to derive Concern types from the free text (i.e. extracted via document embedding approach)corresponding to one or more descriptions of at least one vehicle's problems (i.e. second machine learning includes only the second subset of features extracted directly from freeform text), and further, sentiment analysis of the free text (i.e. extracted via document embedding approach) is performed to infer the sentiments of the consumer by pre-processing steps such as stop-word removal, tokenization etc. and then applying lexicon based supervised classifiers such as Support Vector Machine (SVM) (i.e. first machine learning includes only the first subset of features extracted from preprocessed text)), Gardiner does not necessarily appear to disclose the remaining elements from the following limitation, which however, are taught by Inamdar.
Inamdar teaches wherein the first proper subset of the plurality of features includes only features derived using the document embedding approach and the second proper subset of the plurality of features includes only features derived using latent semantic indexing ([0127], a machine learning model can be applied to the feature vector to generate a score for each of the subset of the plurality of candidate documents, [0125], [0130], at least one feature can be derived for each of the subset of the plurality of documents from a first vectorized representation of content from the candidate document and/or the objective document via a first natural language processing technique, such as document embedding, latent semantic indexing, or bag of words, (i.e. the features can be derived via at least one NPL technique of document embedding, latent semantic indexing, or bag of words – first set and second of features can include only features derived using at least one of document embedding and/or latent semantic indexing), [0065], the features generated at the feature generator 145 can include distance metrics calculated for vectors generated via multiple natural language processing models, such as latent sematic indexing, bag-of-words  (i.e. the features can be derived via multiple NPL techniques  – first set and second of features can include only features derived using at least one of document embedding and/or latent semantic indexing), [0034], the indexer 120 can be programmed to apply any of a number of natural language processing (NLP) techniques to reduce the document to a vector of numerical values (i.e. the features can be derived via any number of NPL techniques  – first set and second of features can include only features derived using at least one of document embedding and/or latent semantic indexing), wherein in an example, the indexer 120 can apply a bag-of-words, and features can be weighted using term frequency-inverse document frequency (tf-idf), such that terms that occur relatively infrequently across the document are accorded more weight per occurrence than more common terms, [0057], vectorized representations could be a vector of normalized word frequencies generated via a bag-of-words approach, for example, from the document).
Gardiner and Inamdar are analogous fields of invention because both address the problem of classifying features of textual information by applying natural language processing and machine learning techniques. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Gardiner the ability for the first proper subset of the plurality of features to include only features derived using the document embedding approach and the second proper subset of the plurality of features to include only features derived using latent semantic indexing as taught by Inamdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the first proper subset of the plurality of features including only features derived using the document embedding approach and the second proper subset of the plurality of features including only features derived using latent semantic indexing, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Gardiner with the aforementioned teachings of Inamdar in order to produce the added benefit of improving the classification of features of documents and providing the best matching results in response to a request. [0018], [0024], [0052], [0093]. 

Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kanjirathinkal, et al. (US 20210303177 A1) disclosing systems and methods processing a maintenance request by receiving the request including a maintenance activity identifier (ID), which is a unique identifier associated with that particular activity (e.g., unique code for the activity), a natural language description of the maintenance activity, and using natural language processing to match the requested maintenance activity with one or more of the maintenance activities in the knowledge base 131 filling in missing maintenance activity descriptors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623